Citation Nr: 0517065	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-14 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to November 10, 2004, on appeal from the initial 
grant of service connection, to include the issue of 
entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected PTSD from November 10, 2004, 
forward, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2004).

This matter comes before the Board on appeal from an August 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, that 
granted entitlement to service connection for PTSD, evaluated 
as 10 percent disabling, effective from December 23, 1996.  
By means of a July 1999 rating decision, the RO assigned a 30 
percent disability rating for service-connected PTSD, 
effective from April 15, 1999.

In March 2000, a hearing was held before the undersigned.  In 
an April 2000 decision, the Board found that prior to April 
15, 1999, entitlement to a disability rating of 30 percent, 
and not higher, should be granted for the service-connected 
PTSD.  From April 15, 1999, forward, entitlement to a 
disability rating in excess of 30 percent for service-
connected PTSD was denied.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In March 2001, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
(at that time) filed a joint motion to vacate the Board's 
decision solely on the issue of entitlement to an increased 
evaluation for PTSD greater than 30 percent prior to and 
after April 15th, 1999, based on the Veterans Claims 
Assistance Act of 2000 (VCAA), enacted after the Board's 
April 2000 decision.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.  In 
December 2004, the Board remanded this case to the Board to 
meet the requirements of the Court. 

In March 2004, the RO addressed a series of new claims raised 
by the veteran.
The veteran was notified of the March 2004 RO decision that 
month.  The veteran has not appealed this decision to the 
Board.  As a result, this decision is not before the Board at 
this time. 

In January 2005, the RO increased the veteran's PTSD 
evaluation to 70 percent effective November 10, 2004.  In AB 
v. Brown, 6 Vet. App. 35 (1993) the Court held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits is awarded."  Id. at 38.  
In view of this decision, the Board must conclude that the 
claim for an increased rating for PTSD remains in appellate 
status.  No other issue is before the Board at this time. 

In November 2001, the veteran was informed that his 
attorney's power to represent veterans before the Board had 
been revoked by the VA.  In January 2002, the Board was 
informed by the veteran, in writing, that he would represent 
himself.  Accordingly, the Board will proceed with the 
adjudication of this claim.  


FINDINGS OF FACT

1.  At no time has the veteran's PTSD caused a total 
occupational and social impairment.

2.  Prior to January 12, 2003, the veteran's service-
connected PTSD was manifested by depression, anxiety, sleep 
impairment, and Global Assessment of Functioning (GAF) scale 
scores of 61 and 55.

3.  Prior to January 12, 2003, the veteran's service-
connected PTSD did not cause occupational and social 
impairment with deficiencies in most areas.

4.  From January 12, 2003, the veteran's PTSD was first 
indicated to cause occupational and social impairment with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  From January 12, 2003, the criteria for a disability 
rating of 70 percent, and not higher, for service-connected 
PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 70 
percent for the service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 30 percent evaluation for PTSD is provided for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The veteran originally claimed entitlement to service 
connection for PTSD in December 1996.  In support of his 
claim on appeal, he provided private treatment records, 
including from "W.J.J.", M.D., "H.F.", M.D., and the 
Jefferson Regional Medical Center, and has been afforded VA 
examinations.

Private treatment records showed that the veteran was 
evaluated in November 1992 for suicidal thoughts associated 
with depression of three months duration and long-standing 
marital problems.  He was employed by the health department.  
The doctor noted that the veteran was cleanly groomed and 
related in an engaging and coherent, though circumstantial, 
manner.  His mood was moderately apprehensive and somewhat 
depressed.  His affect was anxious and sad.  Sensorium 
appeared to be intact with content and thought focusing on 
multiple stresses.  Pertinent diagnoses included adjustment 
disorder with depressed mood, marital problems, and 
compulsive personality disorder.  The veteran was prescribed 
medication.

Follow-up treatment in December 1992 and January 1993 
revealed improvement with medication, although the veteran 
continued to struggle with explosive tendencies.  His mood 
was brighter and he had no self-destructive ideation.  He 
denied any thoughts of harming anyone else.  His spouse was 
somewhat fearful of his behavior and they were divorcing at 
that time.  His work was going satisfactorily.  The veteran 
stated that the medication relieved his anxiety.  He denied 
any overt depression.  He was able to intellectualize to some 
degree.  He saw spirits in his dreams but had no perceptual 
disturbances while awake.

Additional treatment notes showed that the veteran was 
continually described as alert, cooperative and oriented.  He 
stopped taking his medication in May 1994, and had some 
problems with dreams after pressured days and less sleep.  In 
September 1995, he reportedly had a "breakdown" at work.  
He became tearful during a meeting and was off work for two 
weeks.  He complained of problems with anxiety and some 
depression.  He was losing weight, not sleeping, and thinking 
about suicide, but gave a firm "no suicide" contract.  He 
felt down and was sad, weak and tired and lacked enjoyment in 
life.  He complained of disturbances in sleep and appetite, 
crying spells, and feeling worthless. 

The examiner at this time noted that he was tearful, sad-
appearing and wringing his hands.  The assessment was major 
depression, recurrent.  The veteran was to return to work in 
one week.  He was seen at the Employee Assistance Program in 
September 1995, following his "breakdown."

In October 1995, the veteran was feeling much better.  His 
mood had improved and there were no tears or suicidal 
ideation.  He was going back to church and had become more 
assertive in asking his girlfriend for what he needed.  The 
examiner noted that he was cheerful, outgoing, well groomed 
and positive.  The assessment was recurrent major depression 
in partial remission.  On examination later the month, the 
veteran continued to report that he felt good emotionally and 
slept okay. He was not tearful.  He was optimistic and doing 
well in a relationship with a girlfriend.  Work was okay, and 
he denied any suicidal thoughts.  The examiner described him 
as cheerful and positive.  The assessment was recurrent major 
depression in partial remission.  In July 1996, the veteran 
was cheerful, alert, outgoing, and well dressed.  In March 
1997, he stated that his depression was better and his sleep 
had increased.

The veteran was afforded a VA psychiatric examination in 
March 1997.  The examiner reviewed the claims file.  The 
veteran stated that as long as he took his medication he did 
fairly well.  He had stopped taking his medication for a 
while and had increased sleeplessness and dreams, more fears 
and greater depression.  He denied receiving any current 
mental health treatment.  His complaints included nightmares 
about once every two or three months; a history of intrusive 
thoughts; awakening easily at night; and being uncomfortable 
in crowds.  He only went to restaurants with his co-workers 
or girlfriend, but usually sat away from people.  He went to 
the store only if necessary.  The veteran stated that he 
lived alone and had been married three times.  His last 
marriage lasted 17 years, and he felt that part of the 
problem in that relationship stemmed from his depression and 
that he did not feel comfortable talking to anyone about his 
problems.  He had been dating his current girlfriend for four 
to five years and they got along well.  He was employed as a 
public health investigator for 15 years and had no problems 
at work lately.  In the past he had problems with co-workers 
which he felt was due to racial prejudice. When not at work, 
he spent his time alone watching television and reading.

On mental status examination, the examiner noted that the 
veteran was casually groomed and anxious throughout the 
examination.  His palms were sweaty and he was tearful at 
times or on the verge of tears.  Eye contact was good.  The 
predominant mood was one of anxiety.  Affect was appropriate 
to content.  The veteran's thought processes and associations 
were logical and tight.  There was no loosening of 
associations or confusion.  No gross impairment in memory was 
observed.  The veteran was oriented times three.  There were 
no complaints of hallucinations.  No delusional material was 
noted.  The veteran's insight and judgment were adequate.  He 
denied any suicidal intent, but gave a history of suicidal 
ideation and occasional fleeting suicidal thoughts.  The 
examiner diagnosed PTSD and assigned a GAF scale score of 61.

On VA neurological examination in March 1997, the veteran 
complained of difficulty sleeping.  He was unable to sleep 
without a night-light. He slept fine with a night-light 
unless he had a nightmare.  The examiner noted that the 
veteran was alert, attentive and oriented to person, place 
and time.  He had good recall.  He began to weep when asked 
about his headaches.  Pertinent diagnoses included sleep 
disturbance.  Fatigue on a non-organic basis was also 
diagnosed on VA general medical examination in March 1997.

Private treatment records showed that the veteran's 
depression was still better and he felt good about himself in 
July 1997.  In April 1998, he reported that he had problems 
with nightmares waking him at night.

The veteran testified at a personal hearing at the RO in May 
1998.  He complained of difficulty sleeping, nightmares, and 
being security conscious.  He divorced his spouse because of 
problems withdrawing from his family.  He was on medication 
and had sought medical treatment, as detailed above.  He 
described his previous "breakdown" on the job during a 
staff meeting.  When he had problems at work he stayed in his 
office and did not socialize with co-workers.  He got along 
well with his co-workers, although there were some problems.  
He stated that his sleeping problems did not interfere with 
his job.  His daughter used to be afraid of him, but had 
become more receptive.

In August 1998, the RO granted the veteran entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective from December 23, 1996. The veteran 
appealed the RO's decision to the Board.

The veteran was re-examined by VA in December 1998.  The 
examiner reviewed the claims file.  The veteran stated that 
he received no mental health treatment and was on medication.  
He was doing okay except sometimes his nightmares came back.  
Otherwise, he was doing "pretty good" with medication.  He 
reported nightmares about two or three times a month, which 
awakened him.  He also had intrusive thoughts of war and was 
easily startled by noises when he was alone.  He did not like 
crowds and did not go to restaurants with others or by 
himself.  When he did go, he sat with his back to the wall.  
He went to large stores when necessary and avoided war 
movies.  The veteran lived alone.  He stated that his last 
marriage ended because he tended to distance himself from his 
family.  He continued to work as a health investigator.  He 
denied any problems at work.  He had problems in the past, 
but medication had helped considerably.  When not at work, he 
read and did crossword puzzles.  He was now able to be around 
his family with more ease than ever before.

On mental status examination, the veteran was casually 
groomed and conversed readily with the examiner.  He was 
fully cooperative.  Eye contact was good.  He was somewhat 
over ideational and reported a considerable amount of non- 
critical details. However, he was in no way uncooperative or 
unhelpful.  Speech was within normal limits with regard to 
rate and rhythm.  The veteran's mood was euthymic and affect 
was appropriate to content.  Though processes and association 
were logical and tight.  No loosening of associations or 
confusion was noted. There was no gross impairment in memory.  
The veteran was oriented in all spheres.  He did not complain 
of hallucinations.  No delusional material was noted. Insight 
and judgment were generally adequate.  The veteran reported 
suicidal ideation by history and denied any homicidal 
ideation.  The examiner diagnosed chronic PTSD with a GAF 
scale score of 55.

Additional private treatment notes of the veteran showed 
elevated hypertension due to stress in February 1999.

In a March 1999 written statement, the veteran reported that 
he had struggled for years to continue working with 
intermittent intervals of emotional breakdowns of 
uncontrollable crying.

In April 1999, Dr. "F." indicated that the veteran suffered 
from depression, chronic fatigue and sleep problems.

The veteran's cousin also submitted a written statement in 
April 1999 indicating that the veteran appeared depressed and 
irritable most of the time and anxious all of the time.  He 
also awakened at night in a cold sweat after nightmares and 
did not sleep well.  This caused a strain in his relationship 
with his family.

Upon VA psychiatric examination in April 1999, the veteran 
denied receiving any mental health treatment or taking 
psychotropic medications.  The examiner reviewed the claims 
file.  The veteran complained that he felt tired and angry 
most of the time and had nightmares every night.  He awakened 
feeling frightened.  He sometimes thought about the war, 
although he tried to avoid it.  He was particularly bothered 
by noises at night, such as a car backfiring, causing him to 
sweat and jump up.  He was uncomfortable in crowds and did 
not go to restaurants.  He went to stores only if he had to 
and was in and out quickly. The veteran reported that he 
lived alone.  His fiancé had moved out and was reportedly 
afraid of him because of his mood swings and how quickly he 
became angry.  He was still employed as a health investigator 
but was having significant problems at work related to his 
memory.  When he was not at work, he stayed home alone and 
watched television and did crossword puzzles.

On mental status examination, the veteran was casually 
groomed and tearful in the waiting room.  He was anxious and 
tearful throughout the examination. His speech was dysfluent.  
He appeared rather agitated and his legs shook up and down. 
Eye contact was quite limited.  The predominant moods were 
ones of anxiety and depression.  Affect was appropriate to 
content.  The veteran's thought processes and associations 
were logical and tight.  There was no loosening of 
associations or confusion.  Some memory impairment was noted.  
The veteran was generally oriented in all spheres.  It was 
felt that his memory problems might well be secondary to his 
high level of agitation.  He did not complain of 
hallucinations. No delusional material was noted.  Insight 
was limited and judgment was adequate.  The veteran reported 
suicidal and homicidal ideation but denied any intent.  The 
examiner diagnosed chronic PTSD with a GAF scale score of 48.

VA again examined the veteran in May 1999.  The examiner 
reviewed the claims file.  The veteran stated that he was not 
currently receiving any treatment but took medication.  He 
described himself as struggling and trying to cope with 
depression and anxiety.  He also complained of chronic 
tiredness and sleeping only 3 1/2 to 4 hours a night.  He 
stated that this was because he was depressed, but was better 
with medication.  He had nightmares once or twice a week. His 
appetite was not good and he felt full all the time, but his 
weight was stable.  He reported difficulty falling asleep. He 
rated his depression as moderate.  He stated that he did not 
know what was wrong with him and it caused him to lose his 
family.  He denied any anhedonia but reported slight 
diminution in libido due to his depression.  He reported 
fleeting suicidal ideation but denied any intent.  He also 
denied any homicidal ideation. The veteran stated that he 
lived alone and was afraid to live with anybody.  He 
continued to work a health investigator but was struggling.  
He tried not to let patients and co-workers upset him.  He 
had been dating a woman for the past 5 1/2 to 6 years but 
stated that their relationship was not too good.  He wanted 
to be with her but was scared.  He felt depressed when he was 
with her.  He visited with her and saw her once about every 
two weeks.  He denied any other socializing.

On mental status examination, the veteran was casually 
groomed and appeared somewhat dysphoric throughout the 
examination.  Eye contact was limited.  He was full 
cooperative.  Speech was within normal limits with regard to 
rate and rhythm. Mood was depressed and affect was 
appropriate to content.  His affect was considerably less 
labile than during examination one month ago.  The veteran's 
thought processes and associations were logical and tight.  
There was no loosening of associations or confusion.  No 
gross memory impairment was noted.  The veteran was oriented 
in all spheres.  He did not complain of hallucinations.  No 
delusional material was noted.  Insight and judgment were 
adequate.  The veteran denied any suicidal intent or 
homicidal ideation.  The examiner diagnosed chronic PTSD and 
a dysthymic disorder.  A GAF scale score of 50 was assigned.  
The examiner commented that the veteran's medications 
appeared to have helped his functioning quite a bit.  There 
was no evidence that his depression was specifically 
secondary to PTSD.

On a second VA examination in May 1999, the veteran reported 
that he was tired all of the time.  He worked full time and 
had lost no time from work.

In a June 1999 addendum to the May 1999 VA psychiatric 
examination report, the examiner indicated that he reviewed 
the claims file, including the May 1999 examination report.  
The examiner stated that the GAF scale score for the 
veteran's PTSD alone was 50 and that a GAF scale score for 
the dysthymic disorder would be 50 as well.

By means of a July 1999 rating decision, the RO assigned a 30 
percent disability rating for the veteran's service-connected 
PTSD, effective from April 15, 1999, the date of the VA 
examination.  Service connection for a dysthymic disorder was 
denied.

The veteran testified at a personal hearing before the 
undersigned in March 2000.  He stated that his nightmares and 
intrusive thoughts had worsened over the past few years; that 
he was afraid to sleep in the dark; and that he took 
medication.  He reported that he was still employed as a 
public health investigator; and that in his job he was 
required that he interview doctors and patients at health 
facilities, and then make reports.  He testified that he 
missed seven to 10 days of work in the past year an that he 
was mentally exhausted and his concentration and attention 
were not as good as they used to be, and that he had entered 
incorrect information in reports.  The veteran reported that 
he was unable to maintain relationships with woman because 
they became afraid; that he was a loner; and that he 
attempted to mingle with co-workers but they were leery of 
him.  He further testified that he always had feelings of 
depression and moodiness, as well as emotional lability.  The 
veteran reported that he lived alone and had no social life, 
did not like crowds, and was divorced from his wife, but had 
some contact with his daughter.  He further noted that he saw 
his girlfriend infrequently, but went to the movies with her 
the night before the hearing.

As noted above, the Court vacated the Board's prior decision 
in this case based on the enactment of the VCAA.  
Importantly, no other issue was raised by the veteran's 
attorney, the General Counsel, or Court regarding error in 
the Board's prior decision.  

Additional outpatient treatment records obtained by the RO 
show sporadic treatment of the veteran's PTSD.  On VA 
examination in January 2003, the veteran noted limited sleep.  
Other difficulties cited above were also indicated.  The 
examiner noted that the veteran was extremely isolated and 
displayed some social inadaptability as a direct consequence 
of his PTSD.  A GAF of 45 was indicated.

On VA examination in November 2004, the veteran noted stress 
related both to his job and his PTSD.  It was noted that the 
veteran's stress levels appeared to have increased because of 
problems at work.  Chronic PTSD was noted.  A GAF of 45 was 
indicated.     

With regard to the issue of whether the veteran is entitled 
to a rating higher than 70 percent for PTSD, the Board finds 
that the post-service medical records provide clear evidence 
against a finding of a total occupational and social 
impairment.  Such symptoms (for example) as a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name is not seen in this case.  The 
veteran's own statements regarding his PTSD would not support 
such a finding.  Multiple VA examinations provide evidence 
against such a finding.  In this regard, it is important to 
note that the veteran is still working and, as indicated 
above, is able to function in society to a great extent.  
Such findings are clearly supported by both VA examinations 
and a review of all outpatient treatment records. 
  
With regard to the RO's finding that the veteran's PTSD 
became 70 percent disabling only on November 10, 2004, the 
Board finds the medical evidence does not support such a 
finding. 

The RO found that the November 10, 2004 examination report 
indicates a 70 percent evaluation.  This is not in dispute at 
this time. 

The RO, within the January 2005 rating action, found that the 
November 2004 examination was the "first time" it had 
medical evidence to verify the veteran's symptoms had 
increased in severity.  A GAF score of 45 was found in 
November 2004.  However, a GAF score was also found within 
the VA examination of January 15, 2003.  The Board finds that 
the report of January 15, 2003 is very similar to the VA 
report of November 2004 and provides a basis to find a 70 
percent evaluation was warranted at this time.         

The criteria for a 50 percent or 70 percent evaluation prior 
to January 15, 2003, were not been met or nearly 
approximated.  Despite some problems, the veteran was 
consistently employed and involved in long-term 
relationships.  Notwithstanding findings of a depressed and 
anxious mood, there were no subjective complaints or 
objective findings of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  To the contrary, in 
November 1992, the veteran related in an engaging and 
coherent, though circumstantial, manner.  He was consistently 
described as alert, cooperative and oriented.  On VA 
psychiatric examination in March 1997, his affect was 
appropriate to content and his thought processes and 
associations were logical and tight.  There was no loosening 
of associations or confusion.  No gross impairment in memory 
was observed and insight and judgment were adequate.  On VA 
neurological examination in March 1997, the veteran had good 
recall.  Findings on re-examination by VA in December 1998 
were consistent.  The veteran conversed readily with the 
examiner and speech was within normal limits with regard to 
rate and rhythm.  His mood was euthymic and affect was 
appropriate to content.  Thought processes and association 
were logical and tight and no loosening of associations or 
confusion was noted.  There was no gross impairment in memory 
and insight and judgment were also generally adequate.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 50 or 70 percent evaluation prior to January 
15, 2003.

The Board does not find evidence that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed his claim to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any time within the 
appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The file shows that by RO correspondence dated in February 
2002, October 2002, December 2002, and February 2004, after 
the rating decision on appeal, the veteran was informed of 
the evidence necessary to substantiate his claim.  He was 
informed of his and VA's respective obligations in obtaining 
different types of evidence.  Although he was not explicitly 
told to submit all pertinent evidence in his possession, the 
detailed explanations, particularly in the many letters from 
the RO to the veteran, served to convey that information.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of many letters sent to the veteran since 
this case was before the Board.  In addition to the explicit 
VCAA notice, VA notified the veteran what information and 
evidence was needed to substantiate this claim.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), the supplemental SOC (SSOCs), the prior Board 
decision, the decision of the Court, and the Board's remand, 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the January 2005 SSOC.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first RO adjudication of the claim, the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and an additional 
SSOC was provided to the veteran, most recently in January 
2005.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to each letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records were 
obtained, the RO has undergone extensive efforts to obtain 
records in support of the veteran's claim, and many VA 
examinations were conducted.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case in order to assist the veteran 
with the development of his claim.  Extensive medical records 
have been obtained by the RO.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his prior 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  Beyond this, VA examinations were 
undertaken.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Veteran. App. 112 (2004); Quartuccio v. 
Principi, 16 Veteran. App. 183 (2002).  


ORDER


Entitlement to a disability rating of 70 percent, and not 
higher, is granted for service-connected PTSD from January 
12, 2003, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


